El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La 'Corte de Distrito de Arecibo declaró justificado- el dominio sobre cierta finca de 10 cnerdas en el barrio- Salto-Arriba del término municipal de Utuado, a favor de Cor-nelio' Maldonado Gutiérrez.
El Registrador de la Propiedad interino denegó la ins-©ripción del título “toda vez que del texto de la resolución y sentencia a que el mismo se contrae no aparece que se Laya cumplido con todos los requisitos exigidos par el ar-tículo 395 de la Ley Hipotecaria, entre ellos los más esencia-les que determinan los artículos 1859 y 1860 del Código Civil -de 1930.” En su lugar tomó anotación preventiva por el .término de 120,días. De dicha nota apeló el recurrente, no ■sin antes haber solicitado de la corte de distrito que enmen-dara la sentencia para conformarla con la nota del registra-dor, solicitud que la Corte de Distrito de Arecibo denegó ex-cepto en cuanto a uno de los particulares, a saber, el que se refería al valor de la parcela en cuestión, que fijó en $300.
De la nota del registrador no aparece qué particulares faltan en la sentencia. De su alegato, sin embargo, consta que denegara la inscripción porque:
“De la referida Opinión y Sentencia no aparece que el Fiscal del Distrito haya sido notificado, ni se dice de quién procede la finca, ■de acuerdo con el inciso 6to. del Artículo 9 de la Ley Hipotecaria, que dice: ‘El nombre y apellido de la persona, o el nombre de la Corporación o persona jurídica de quien procedan inmediatamente los bienes o derechos que deban inscribirse;’ y en relación con dicho *931inciso dice el artículo 30 de dicha Ley Hipotecaria, ‘las inscripciones que carezcan de las circunstancias comprendidas en los números 1, 2, 3, 4, 5, 6 y 8 del artículo 9 son nulas.’ ”
A nuestro juicio debe sostenerse la nota denegatoria.
En cnanto al requisito de la citación, si bien es cierto que en la sentencia dice el juez que “se cumplieron con los re-quisitos de citación y comparecieron entonces los oposito-res . . etc., ha resuelto esta corte en los casos de Morales Vda. de Fernández v. El Registrador, 48 D.P.R. 674, 681; Maldonado Sánchez v. El Registrador, 37 D.P.R. 832; Cancel v. Registrador, 28 D.P.R. 916; Taboada v. El Registrador, 26 D.P.R. 662, y Medina v. El Registrador, 19 D.P.R. 1016, que no basta con declarar en la sentencia como mera conclusión, que se cumplieron los requisitos de citación, sino que es menester hacer constar en la resolución los hechos en que dicha conclusión se basa. Por tanto, no habiéndose he-cho esto, procedió correctamente el registrador al negarse a inscribir la parcela de 10 cuerdas.
En cuanto a la procedencia de la finca, no aparece nada en la sentencia, a pesar de los términos precisos de los artículos 9, inciso 6to., y 30 de la Ley Hipotecaria, que respectivamente dicen así:
“Artículo 9. — Toda inscripción que se haga en el Registro expre-sará las circunstancias siguientes:
“6a. El nombre y apellido de la persona, o el nombre de la Cor-poración o persona jurídica de quien procedan inmediatamente los bienes o derechos que deban inscribirse.
“Artículo 30. — Las inscripciones de los títulos expresados en los artículos 2 y 5 serán nulas cuando carezcan de las circunstancias comprendidas en los números 1, 2, 3, 4, 5, 6 y 8 del artículo 9, y -en el número 1 del artículo 13.”

Debe confirmarse la nota recurrida.

El Juez Presidente Señor del Toro no intervino.